                              IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO
                                       _____________________

UNITED STATES OF AMERICA,

           Plaintiff,

           v.                                                                    No. 1:17-CR-1723 WJ

ETHAN GUILLEN,

           Defendant.

                      MEMORANDUM OPINION AND ORDER GRANTING
                     UNITED STATES’ REQUEST FOR UPWARD VARIANCE

           THIS MATTER IS BEFORE THE COURT on Defendant Ethan Guillen’s Sentencing

Memorandum (Doc. 140) and the United States of America’s response thereto (Doc. 144).

Defendant seeks a downward departure or variance to a sentence of 63 to 78 months imprisonment,

while the Government seeks an upward departure/variance. Having considered all the factual and

legal matters presented in the record before this Court, as well as the arguments presented at the

sentencing hearing on December 18, 2019, this Court has determined that an upward variance from

the Sentencing Guidelines is justified, albeit not to the extent argued by the Government.

Therefore, as the Court stated on the record at the time sentence was pronounced,1 the Court finds

and concludes that in accordance with 18 U.S.C. § 3553(a), a sentence of 150 months incarceration

is a sentence that is sufficient but not greater than necessary to satisfy the goals of sentencing.

Accordingly, Defendant is committed to the custody of the Federal Bureau of Prisons for a term

of 120 months as to Count 1 and 150 months as to Count 2, to run concurrently, for a total of 150

months imprisonment.



1
    The sentencing hearing transcript, Doc. 149, is incorporated by reference.
                                       BACKGROUND

       Defendant was charged with possession of an unregistered destructive device in violation

of 26 U.S.C. § 5861(d) and malicious attempt to damage or destroy by means of fire or an explosive

in violation of 18 U.S.C. § 844(i) after planting a homemade pressure cooker bomb underneath the

bed of his former girlfriend while she and her family were attending her high school graduation.

The device was fashioned from a pressure cooker and contained nuts and bolts as well as

improvised “black powder” and homemade napalm with a fuse created from a firework. The

device was plugged into a timer, intended to go off at 1:30 a.m. Defendant admitted that after

planting the device, he went home and listened to his police scanner for news that the device had

detonated.

       Fortunately, the device never detonated and was discovered by the intended victim. The

device had been in the young woman’s home, an apartment in a multi-unit complex, for two weeks

by the time it was discovered. The device was underneath the victim’s bed, plugged into a wall

outlet. The items which had been plugged into that outlet had been plugged into an extension cord

by Defendant in order to prevent the victim’s suspicions from being raised.

       Defendant was identified as a suspect very early on, due to the fact that after the victim

ended their relationship Defendant continued to harass her, to the point that the victim had to be

escorted to her high school classes. During their investigation, law enforcement found evidence

that Defendant had tested the various components of the device.          Defendant admitted to

investigators that he had built and placed the device underneath the victim’s bed. Defendant

further admitted that he had been planning the attack for over a year and had conducted online

research about how to assemble a pressure-cooker bomb and the various components.




                                                2
       Defendant initially pleaded guilty to the two-count Indictment without the benefit of a plea

agreement. (Doc. 142 at 1.) He later withdrew his guilty plea in lieu of a conditional plea

agreement wherein the Government agreed to recommend a sentence no greater than 20 years

imprisonment. (Id.) The Pre-Sentence Report (“PSR”) prepared by United States Probation

determined Defendant’s base offense level to be 33 and set Defendant’s criminal history category

at I. (Doc. 124 at 10–11.) After a reduction for acceptance of responsibility, based on a total

offense level of 30, the PSR set forth an advisory guideline sentencing range of 97 to 121 months.

(Id. at 14.) Neither Defendant nor the Government disputes the sentencing guideline calculation.

At sentencing the Government argued for the statutory maximum sentence of 20 years

imprisonment, the statutory maximum, while Defendant argued that his relative youth, lack of

criminal history, autism spectrum disorder,       and mental health struggles including severe

depression weighed in favor of a downward variance.

                                      LEGAL STANDARD

       After United States v. Booker, 543 U.S. 220 (2005), district courts are no longer required

to sentence defendants within the prescribed Guidelines range. However, a district judge must still

begin all sentencing proceedings by correctly calculating the applicable Guidelines sentencing

range. Gall v. United States, 552 U.S. 38, 49 (2007). “Accordingly, although the ‘Guidelines

should be the starting point and the initial benchmark,’ district courts may impose sentences within

statutory limits based on appropriate consideration of all of the factors listed in [18 U.S.C.] §

3553(a), subject to appellate review for ‘reasonableness.’” Pepper v. United States, 562 U.S. 476,

490 (2011) (quoting Gall, 552 U.S. at 49–51) (alteration added).

       Any sentence the district court chooses to impose—whether it is within the Guidelines

range or not—must comport with the goals of sentencing as set forth in 18 U.S.C. § 3553(a). An



                                                 3
appropriate sentence will: (a) reflect the seriousness of the offense, promote respect for the law,

and provide just punishment for the offense; (b) afford adequate deterrence for criminal conduct;

(c) protect the public from further crimes of the defendant; and (d) provide the defendant with

needed educational or vocational training, medical care, or other correctional treatment in the most

effective manner. 18 U.S.C. § 3553(a)(2). Furthermore, in determining whether a Guidelines

sentence adequately serves these goals, the court should consider the following factors: “(1)

offense and offender characteristics; (2) the need for a sentence to reflect the basic aims of

sentencing, . . . (3) the sentences legally available; (4) the Sentencing Guidelines; (5) Sentencing

Commission policy statements; (6) the need to avoid unwarranted disparities; and (7) the need for

restitution.” Rita v. United States, 551 U.S. 338 347–48 (2007) (quoting 18 U.S.C. § 3553(a)(1–

7)). Finally, in all cases, the court must impose a sentence sufficient, but not greater than necessary

to comply with the goals of sentencing. 18 U.S.C. § 3553(a).

        “[W]e stress that sentencing courts ‘should engage in a holistic inquiry of the § 3553(a)

factors.’” United States v. Lente, 759 F.3d 1149, 1174 (10th Cir. 2014) (quoting Lopez–Macias,

661 F.3d at 492). “A district court must consider the extent of the deviation [from the Guidelines]

and ensure that the justification is sufficiently compelling to support the degree of the variance. A

major variance should have a more significant justification than a minor one. Nevertheless, the

Court has rejected an appellate rule that requires extraordinary circumstances to justify a sentence

outside the Guidelines range and the use of a rigid mathematical formula that uses the percentage

of a departure as the standard for determining the strength of the justifications required for a

specific sentence.” Lente, 759 F.3d at 1158 (internal citation and quotation marks omitted)

(alternation in original).




                                                  4
        “[I]t [is] quite clear that the sentencing court is not required to consider individually each

factor listed in § 3553(a) before issuing a sentence. Moreover, [the Tenth Circuit] does not demand

that the district court recite any magic words to show that it fulfilled its responsibility to be mindful

of the factors that Congress has instructed it to consider.” United States v. Rines, 419 F.3d 1104,

1107 (10th Cir. 2005) (quoting United States v. Contreras–Martinez, 409 F.3d 1236, 1242 (10th

Cir. 2005)) (alteration in original).

                                            DISCUSSION

        After careful review of the record and the arguments at sentencing, the Court is convinced

that, considering the nature and circumstances of the offense, see 18 U.S.C. § 3553(a), an upward

variance is warranted to reflect the seriousness of the conduct in this case. Defendant carefully

researched not only how to build the bomb itself, but also how to make it as deadly and destructive

as possible. He went to multiple stores and, using cash, purchased those components. He used

household chemicals to create black powder and homemade napalm. He took every-day items

from his garage, nuts and bolts and the like, to create shrapnel. He planned and plotted, by his

own admission, for over a year, even seeking advice and how-to help from online “friends.” He

tested his homemade components to ensure they worked. The level and extent of Defendant’s

preparation and premeditation is not only disturbing, but also shows a high degree of sophistication

and deliberateness beyond Defendant’s years. The device was neither primitive nor rudimentary,

and had it worked as intended, the injuries inflicted, up to and including loss of life, would have

been horrific. The injured would have likely included not only the intended victim but numerous

others in her apartment and in surrounding units. Such conduct indicates a cold and utter disregard

for human life.




                                                   5
         Not only is the nature of the device in-of-itself is shocking, Defendant’s conduct in placing

and concealing the device also strike this Court as grounds for an upward variance. Defendant

surreptitiously entered the victim’s home after observing the family leave, knowing they would be

attending the victim’s high school graduation. He concealed the device under the victim’s bed,

going so far as to bring his own extension cord so that he would not have to unplug anything in

the room and potentially alert the victim that something was amiss. He set a timer for 1:30 a.m.

to ensure the victim would be in her room when the device exploded. He then went home and

listened to a police scanner, anticipating word that his sinister plot had succeeded.2

                                                 CONCLUSION

         There is no doubt in the Court’s mind that Defendant intended to kill the victim, and but

for the faulty fuse, would probably have succeed if the victim had been in her bedroom and the

bomb had detonated. The extent of Defendant’s premeditation and the level of planning and

research are offense characteristics which warrant an upward variance. So too are Defendant’s

deliberate and intentional actions in not only placing the bomb in the victim’s apartment, but in

testing the components ahead of time and in taking such care to conceal the device’s discovery.

The Court agrees with Defendant that punishment should be framed from the standpoint of what

happened, not what could have happened. But what happened here is precisely why, for all the

reasons set forth above and for the reasons verbally articulated by the Court when pronouncing

sentence, the Court finds and concludes that a sentence which is sufficient, but not greater than

necessary to meet the goals of sentencing, is a total of 150 months imprisonment.


2
  At sentencing, Defendant argued, unpersuasively, that he knew the device would fail because some of the fuse
components were fire-retardant. However, Defendant’s own admission that after planting the device he went home
and listened to his police scanner to wait for news that the device had worked is irreconcilable with his assertion at
sentencing. Moreover, Defendant’s intentional concealment of the device belies the notion that it was merely intended
to shock or scare the victim. The Court does not believe, on balance of all the evidence before it, that the failure of
the device was at all intentional. As far as Defendant knew and, in point of fact, hoped, his crime was completed
when he left the device plugged into a timer beneath the victim’s bed.

                                                          6
IT IS SO ORDERED.




                    CHIEF UNITED STATES DISTRICT JUDGE




                      7
